i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-10-00359-CV

                       Chloe Marlee LOWREY and AAA Freebird Bail Bonds,
                                         Appellants

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                    From the County Court at Law No. 2, Guadalupe County, Texas
                                  Trial Court No. 2009-CV-0180
                              Honorable Frank Follis, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: June 30, 2010

REVERSED AND RENDERED

           The parties have filed a joint motion, stating that they have fully resolved and settled all

issues in dispute. They request that the trial court’s judgment be reversed, and that judgment be

rendered in conformity with their settlement agreement.
                                                                                    04-10-00359-CV

       The motion is granted. The judgment of the trial court is reversed, and judgment is rendered

that the State of Texas do have and recover from AAA Freebird Bail Bonds the sum of Five Hundred

Dollars and 00/100 ($500.00). Costs of appeal are taxed against the parties who have incurred them.

                                                      PER CURIAM




                                                -2-